DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This action is in response to the amendments filed on 03/07/2022, claims 1-14 are currently pending and have been examined. Claim 1 is amended and claim 14 is new.

Response to Arguments
	Applicant’s arguments, see REMARKS 07/29/2022, with respect to the rejection of claim 14, rejected under 35 USC §112(b), has been fully considered and is persuasive. Therefore, the previous rejections under 35 USC §112(b) have been withdrawn.

	Applicant’s arguments with respect to the rejection of claims 1 and 4-14, rejected under 35 USC §103, have been fully considered but are not persuasive. Therefore, the previous rejections are maintained. 

	With respect to claim 1, the Applicant argues: 

“According to the claimed subject matter, however, it is not center ports but a left or a right pilot port of the flow control valve that is caused to communicate with a tank. In this respect, the Office Action, at page 10, asserts that "Trinkel also shows ports Y and B which also communicate the pilot lines to the tank". Nothing in Trinkel, however, teaches or suggests controlling a solenoid proportional valve to cause the Y or B port to communicate with a tank via the solenoid proportional valve.” Examiner cordially disagrees. 

	The three position, double solenoid pilot operated, spring centered 4-way directional control valve of fig. 10-25 contains two solenoid control valves, e.g., “a” and “b”. These valves operate to shift the spool into different positions, e.g., neutral, left, right, etc., by providing/removing pressure to the sides of the spool. For example, when solenoid control valve “a” is energized, pilot oil moves to the right side of the spool providing pressure enough to shift the spool leftward to allow “P” port and “A’ port to be in communication with one another. This communication allows for power to be delivered to the tool/equipment at the end of the “A” port. While this is occurring, the pilot oil from the “b” solenoid control valve is communicated to the tank via the “Y” port. Therefore, the communication of the pilot of the “b” solenoid is controlled by the “a” solenoid. Thus, the examiner finds this argument unpersuasive. 

	Applicant further argues: “Furthermore, nothing in Trinkel teaches or suggests modifying the alarm system for constructional machine of Tozawa such that the electro-hydraulic proportional valve 14 or 15 is controlled to cause the left or the right pilot port of the swing control valve B to communicate with a tank via the electro-hydraulic proportional valve 14 or 15.” Examiner cordially disagrees.

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Trinkel explicitly states the motivation for using the solenoid pilot-operated 3-position, spring-centered valve: “The solenoid pilot-operated 3-position, spring-centered valve in Figure 10-25 is the most common configuration for this type of hydraulic directional control valve. The center condition is often used to unload a fixed-volume pump, stop an actuator or allow it to float, and hold a cylinder at mid stroke while installing or removing tooling. More than 80% of hydraulic directional control valves are 3-position spring-centered for the above reasons and others.” Therefore, the Examiner finds this argument unpersuasive.

	The Applicant further argues:

“In addition, the Office Action, at page 12, provides the reason for combining Tozawa and Trinkel as follows: 
 
Therefore, it would have been obvious to a person having ordinary skill in the art ... to have modified the alarm system for constructional machine of Tozawa to provide for the flow control valve, as taught in Trinkel, to allow for a center condition to unload a fixed-volume pump, stop an actuator or allow it to float, and hold a cylinder at mid stroke while installing or removing tooling (At Trinkel pg. 6). 
 
In this respect, Tozawa, at column 6, lines 31-37, states: 
 
In the case that any worker is working in AREA 6, the right swing electro-hydraulic proportional valve 15 is 100% turned on to prevent the upper structure from swinging rightwardly even if the operator of the excavator operates the right swing operation lever or operates the traveling lever rightward in order to travel the excavator rightward 
 
This passage, as well as FIG. 3, indicates that Tozawa stops leftward or rightward swinging by transmitting a drive signal to the electro-hydraulic proportional valve 14 or 15. 

That is, Tozawa has already achieved unloading a hydraulic pump and stopping an actuator corresponding to the swing control valve B through the configuration illustrated in FIG. 3. Accordingly, "to unload a fixed-volume pump, stop an actuator or allow it to float, and hold a cylinder at mid stroke while installing or removing tooling" as asserted by the Office Action does not serve as a motivation or reason for modifying Tozawa in the manner as suggested by the Office Action.” Examiner cordially disagrees.

	As referenced by the Applicant, Fig. 3 of Tozawa shows the schematic for the control valves used in the invention, while fig. 10-25 of Trinkel shows the schematic for the control valves described in section 10-25 :


    PNG
    media_image1.png
    56
    240
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    72
    170
    media_image2.png
    Greyscale

                                       Figure 1-Tozawa                                          Figure 2-Trinkel
	
	As shown in the schematic, these spools operate the same, except for an explicit display of springs in Trinkel. However, Tozawa does not teach away the use of springs and as explained in Trinkel: 

“The solenoid pilot-operated 3-position, spring-centered valve in Figure 10-25 is the most common configuration for this type of hydraulic directional control valve. The center condition is often used to unload a fixed-volume pump, stop an actuator or allow it to float, and hold a cylinder at mid stroke while installing or removing tooling. More than 80% of hydraulic directional control valves are 3-position spring-centered for the above reasons and others.” (Emphasis added)

	Due to the widespread use of such a configuration it would have been obvious to one skilled in the art to apply the commonly used hydraulic directional control valve to the hydraulic directional control valves of Tozawa.

	Applicant further argues: “Thus, the applicant respectfully submits that there is no teaching or suggestion to modify the teachings of Tozawa in the manner as suggested by the final Office Action, except by using the claimed invention as a blueprint to reconstruct claim 1 from Tozawa via hindsight, and even assuming arguendo that Tozawa and Trinkel are combined, the combination of Tozawa and Trinkel still fails to teach or suggest the above-noted feature of claim 1, namely, that "the hardware processor is configured to, upon detecting the object by the object detector, decrease a first pressure between the first solenoid proportional valve and the left pilot port of the flow control valve in the first pilot line by controlling the first solenoid proportional valve to cause the left pilot port of the flow control valve to communicate with a tank via the first solenoid proportional valve, or decrease a second pressure between the second solenoid proportional valve and the right pilot port of the flow control valve in the second pilot line by controlling the second solenoid proportional valve to cause the right pilot port of the flow control valve to communicate with a tank via the second solenoid proportional valve". Examiner cordially disagrees.

	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	
	Claims 2 and 3 depend from independent claim 1. The basis for how the combination of Tozawa, Trinkel and Ishikawa is deficient vis-a-vis claim 1 is discussed above. Ooki and Onuma, whether taken alone or in combination, do not cure the deficiencies in the combined  teachings of Tozawa, Trinkel and Ishikawa because Ooki and Onuma are silent with respect to the above-noted feature of claim 1. Hence, the above-noted feature of claim 1 is also a distinction over Ooki and Onuma, and thus over their combination with Tozawa, Trinkel and Ishikawa. Examiner cordially disagrees for reasons discussed above.

	Applicant further argues:

	Among other things, a prima facie case of obviousness must establish that the asserted combinations of references teach or suggest each and every element of the claimed invention. In view of the distinction of claim 1 noted above, at least one claimed element is not present in the asserted combinations of references. Hence, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claim 1. Claims 2 and 3 depend from claim 1. and so at least similarly distinguish over the asserted combinations of references. Examiner cordially disagrees for reasons discussed above.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: an object detector 1configured to detect a position of an object in a monitoring area of said shovel in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines “object detection device” on pg. 10, lines 10-23: 

“For example, a CCD camera for capturing an image of the transmitter is used as each of the entering object detection device 80. A position of the transmitter 222 can be calculated by taking the image of the transmitter 22 by a plurality of entering object detection devices 80. Because the entering object detection devices 80 are attached to the upper turning body 3, the calculated position of the transmitter 222 is detected as a relative position to the upper turning body 3. Each of the entering object detection devices 80 is not limited to the CCD camera, and a laser radar, millimeter-wave laser, ultrasonic sensor, infrared sensor, etc., may be used. Any kind of detector can be used if it can detect the entering person W.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. (US 5,198,800A, “Tozawa”), in view of Trinkel (Chapter 10: Direction Control Valves, Part 4, Trinkel), in further view of Ishikawa et al. (US 5,447,027A, “Ishikawa”).

	Regarding claim 1, Tozawa discloses an alarm system for constructional machine and teaches:
	
A shovel, comprising: (the constructional machine of the invention includes an excavator, i.e., a shovel - See at least Fig. 2)

a lower running body; (Hydraulic excavator M has a lower structure L which contains a car body and an undercarriage including sprockets and travelling chains, i.e. running body - See at least Column 4 Lines 63 - 65 and Fig. 2.)

an upper turning body that is turnably provided on the lower running body; (Hydraulic excavator M includes an upper structure U, i.e. a swing frame which is swingably supported by lower structure L - See at least Column 4 Lines 59 - 61 and Fig. 2)

a hydraulic pump configured to be driven [] to discharge an operating oil; (Hydraulic excavator M includes a pilot pump, i.e. a driven hydraulic pump that discharges hydraulic fluid - See at least Fig. 3)

a hydraulic actuator [] (Hydraulic excavator M includes driving actuators for positioning, swing and travelling of the machine - See at least Column 3 Lines 9 - 10)

a flow control valve configured to supply a pressurized operating oil to the hydraulic actuator according to an amount of operation of an operation device; (Control unit 10 is adapted to supply drive signals to solenoid valve 13 for driving working operation control valve A, left swing and right swing electro-hydraulic proportional valves 15 and for driving swing control valve B, right forward travelling and right backward traveling control valve C, and left forward traveling and left backward traveling control valve D - See at least Column 6 Lines 9 - 20)

a hardware processor configured to control operations of said shovel; (Control unit 10 is adapted to supply drive signals to solenoid valve 13 for driving working operation control valve A, left swing and right swing electro-hydraulic proportional valves 14 and 15 for driving swing control valve B, right forward travelling and right backward traveling control valve C, and left forward traveling and left backward traveling control valve D - See at least Column 6 Lines 9 - 20)

an object detector configured to detect a position of an object in a monitoring area of said shovel; (Worker position sensor 1 includes six or more transceivers - See at least Column 4 Lines 65 - 68; transceivers 1 - 6 can transmit and receive an ultrasonic wave and identify the position of the worker, i.e. an object, relative to the excavator - See at least Column 5 Lines 18 - 24)

a first solenoid proportional valve provided in a first pilot line connected to a left pilot port of the flow control valve, and configured to receive a signal from the hardware processor; and (proportional control valve 14 is connected, i.e., in a first pilot line, to the left pilot port of flow control valve B, proportional control valve 14 receives a control signal from control unit 10 - See at least Fig. 3)

a second solenoid proportional valve provided in a second pilot line connected to a right pilot port of the flow control valve, and configured to receive a signal from the hardware processor, (proportional control valve 15 is connected, i.e., in a second pilot line, to the right pilot port of flow control valve B, proportional control valve 15 receives a control signal from control unit 10 - See at least Fig. 3)

wherein the hardware processor is configured to, upon detecting the object by the object detector (control unit 10 supplies the drive signal for the solenoid valves - See at least Column 6, Lines 8-10; The drive signals to solenoid valve 13 and the electro-hydraulic proportional valves 14, 15, 16, 17, 18, and 19 varies depending on the extent that the excavator is approaching a worker - See at least Col. 6, Ln. 31-44) decrease a first pressure between the first solenoid proportional valve and the left pilot port of the flow control valve in the first pilot line by controlling the first solenoid  proportional valve to [] (with respect to solenoid valve 14 and flow control valve B, as the pressure is decreased according to the drive control signals the pressure in the pilot line between proportional valve 14 and control valve B will decrease - See at least Column 6, Lines 22-50 and Fig. 3) 

decrease a second pressure between the second solenoid proportional valve and the right pilot port of the flow control valve in the second pilot line by controlling the second solenoid proportional valve (with respect to solenoid valve 15 and flow control valve B, as the pressure is decreased according to the drive control signals the pressure in the pilot line between proportional valve 14 and control valve B will decrease - See at least Column 6, Lines 22-50 and Fig. 3) 

	Tozawa does not explicitly teach by communicating one of the left pilot port of the flow control valve and the right pilot port of the flow control valve with a tank. However, Trinkel discloses a directional control valve and teaches:

[] cause the left pilot port of the flow control valve to communicate with a tank via the first solenoid proportional valve, or (the closed center directional flow control valve contains 4 center ports: A, B, P, and T. The A and B ports generally provide a path for hydraulic pressure to a tool or other work implement, the P port provides the hydraulic pressure from the main pump, and the T port drains into the tank. As the spool moves within the flow control valve it communicates different ports with one another in order to achieve pressurizing the correct work implements. Part of this communication also includes communicating the tank to the ports not being pressurized for work purposes. Trinkel also shows ports Y and B which also communicate the pilot lines to the tank - See at least pg. 9 and Fig. 10-25)

 [] to cause the right pilot port of the flow control valve to communicate with a tank via the second solenoid proportional valve. (the closed center directional flow control valve contains 4 center ports: A, B, P, and T. The A and B ports generally provide a path for hydraulic pressure to a tool or other work implement, the P port provides the hydraulic pressure from the main pump, and the T port drains into the tank. As the spool moves within the flow control valve it communicates different ports with one another in order to achieve pressurizing the correct work implements. Part of this communication also includes communicating the tank to the ports not being pressurized for work purposes. Trinkel also shows ports Y and B which also communicate the pilot lines to the tank - See at least pg. 9 and Fig. 10-25)


    PNG
    media_image3.png
    938
    769
    media_image3.png
    Greyscale

	In summary, Tozawa discloses a closed center, 4-way, 3-position, directional control valve. (See Fig. 3 A-D) Tozawa does not explicitly disclose that this directional control valve drains to a tank in all examples of fig. 3. However, Trinkel teaches that closed center directional control valves have 4 center ports: A, B, P, and T. The A and B ports generally provide a path for hydraulic pressure to a tool or other work implement, the P port provides the hydraulic pressure from the main pump, and the T port drains into the tank. As the internal spool moves it provides hydraulic pressure by connecting the P port to the appropriate A/B port while also connecting the other A/B port to the tank. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the alarm system for constructional machine of Tozawa to provide for the flow control valve, as taught in Trinkel, to allow for a center condition to unload a fixed-volume pump, stop an actuator or allow it to float, and hold a cylinder at mid stroke while installing or removing tooling (At Trinkel pg. 6)	

	The combination of Tozawa and Trinkel does not explicitly teach an engine mounted on the upper turning body, a hydraulic pump driven by the engine, or a hydraulic actuator mounted on the upper turning body. However, Ishikawa discloses a hydraulic drive system for hydraulic working machines and teaches:

an engine that is mounted on said upper turning body; (The hydraulic excavator contains prime mover 50, i.e. an engine - See at least Column 8 Lines 20 - 30 and Fig. 1)

a hydraulic pump that is driven by the engine to discharge an operating oil; (Prime mover 50 drives, by hydraulic fluid, variable displacement hydraulic pump 2 - See at least Column 8 Lines 20 - 22 and Fig. 1.)

a hydraulic actuator that is mounted on said upper turning body; (actuator 3, e.g. a boom cylinder, i.e. attached to the upper body, is driven by hydraulic pump 2 - See at least Column 8 Lines 23 - 24.)

	In summary, the combination of Tozawa and Trinkel teaches a hydraulic excavator which utilizes many of the common components and systems of common hydraulic excavators. (Tozawa, see Column 4 Lines 50 - 65). The combination of Tozawa and Trinkel does not explicitly teach that it contains an engine on the upper turning body, a hydraulic pump that is driven by the engine, or an actuator that is mounted on the upper turning body. However, Ishikawa discloses a hydraulic drive system for hydraulic machines and teaches an engine, the engine driving a hydraulic pump, which in turn drives actuators including an actuator mounted to the upper turning body.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the alarm system for constructional machine of Tozawa and Trinkel to provide for an engine for driving the hydraulic pump, as taught in Ishikawa, to provide good metering characteristics even under heavy loads. (Ishikawa at Column 3 Lines 42 - 44)

	Regarding claim 4, Tozawa further teaches:

wherein the controller controls the first solenoid proportional valve and/or the second solenoid proportional valve based on a positional relationship between the shovel and the object. (The drive signals to solenoid valve 13 and the electro-hydraulic proportional valves 14, 15, 16, 17, 18, and 19 varies depending on the extent that the excavator is approaching a worker. For example, if any worker is in AREA 6, the right swing electro-hydraulic proportional valve 15 is opened 100% to prevent the upper structure from swinging rightward. In contrast if any worker is in AREA 4 or AREA 5 and the operator swings rightward as described above, then the right swing electro-hydraulic proportional valve 15 is opened to 50% to slow the swing of the upper structure - See at least Column 6 Lines 31 - 44)

	Regarding claim 5, Tozawa further teaches:

wherein, the operation device is an arm lever. (Hydraulic excavator M is provided with right and left working control levers, right and left traveling control levers, as well as other working control levers, e.g. for digging - See at least Column 5 Lines 40 - 50 and Fig. 3)

	Regarding claim 6, Tozawa further teaches:

wherein the controller controls the first solenoid proportional valve and/or the second solenoid proportional valve irrelevant to a change of the amount of operation of the operation device. (The drive signals to solenoid valve 13 and the electro-hydraulic proportional valves 14, 15, 16, 17, 18, and 19 varies depending on the extent that the excavator is approaching a worker. If any worker is in AREA 6, the right swing electro-hydraulic proportional valve 15 is opened 100% to prevent the upper structure from swinging rightward no matter if the operator operates the travelling lever rightward - See at least Column 6 Lines 21 - 24 and Lines 32 - 37)

	Regarding claim 7, Tozawa further teaches:

wherein the controller controls the first solenoid proportional valve and/or the second solenoid proportional valve depending on a degree of risk of contact between the shovel and the object. (The drive signals to solenoid valve 13 and the electro-hydraulic proportional valves 14, 15, 16, 17, 18, and 19 varies depending on the extent that the excavator is approaching a worker. For example, if any worker is in AREA 6, i.e. a high risk of contact when rightward swing occurs, the right swing electro-hydraulic proportional valve 15 is opened 100% to prevent the upper structure from swinging rightward. In contrast if any worker is in AREA 4 or AREA 5, i.e. a lower risk of contact when rightward swing occurs, and the operator swings rightward as described above, then the right swing electro-hydraulic proportional valve 15 is opened to 50% to slow the swing of the upper structure - See at least Column 6 Lines 31 - 44)

	Regarding claim 8, Tozawa further teaches:

wherein the controller causes an alarm lamp to turn on or to blink. (Warning lamp 11 contains individual indication portions 1-6 and is arranged for each of the corresponding six areas surrounding hydraulic excavator M. When a worker is working in an area the corresponding portion(s) are turned on - See at least Column 6 Lines 51 - 60 and Fig. 3)

	Regarding claim 9, Tozawa further teaches:

wherein the controller sounds an alarm buzzer upon detecting that the object is in the predetermined monitoring area. (The position of the workers and the direction of upper structure U are indicated in warning lamp 11 in real time and advise the operator by an alarm sound, i.e. buzzer - See at least Column 4 Lines 18 - 20)

	Regarding claim 10, Tozawa further teaches:

wherein the controller changes a type of an alarm, upon detecting that the object is in the predetermined monitoring area, depending on an area where the object is detected. (The alarm sound varies depending on the position of the worker(s) and the traveling direction of upper structure U. When the distance between the worker and the machine is short, the alarm sounds in a short time interval, when the distance between the worker and machine is long then the alarm sounds in a long time interval, when the distance between the worker and machine is very long, i.e. out of operating range of the machine, then there is no alarm sound - See at least Column 4 Lines 21 -22 and Lines 31 - 36.)

	Regarding claim 11, Tozawa further teaches:

an operation lever; and (the working machine of Tozawa contains an operational lever - See at least Column 3, Line 60 and Fig. 3A)

a valve connected to the operation lever and configured to control an operating oil. (control valve A is connected to the lever - See at least Fig. 3A)

	Regarding claim 12, Tozawa further teaches:

wherein the controller is configured to (control unit 10 supplies the drive signal for the solenoid valves - See at least Column 6, Lines 8-10) decrease the first pressure between the first solenoid proportional valve and the left pilot port of the flow control valve in the first pilot line (with respect to solenoid valve 14 and flow control valve B, as the pressure is decreased according to the drive control signals the pressure in the pilot line between proportional valve 14 and control valve B will decrease - See at least Column 6, Lines 22-50 and Fig. 3) and the second pressure between the second solenoid proportional valve and the right pilot port of the flow control valve in the second pilot line (with respect to solenoid valve 15 and flow control valve B, as the pressure is decreased according to the drive control signals the pressure in the pilot line between proportional valve 14 and control valve B will decrease - See at least Column 6, Lines 22-50 and Fig. 3) [] 

	Tozawa does not explicitly teach, but Trinkel further teaches: 

separately from each other by communicating the one of the left pilot port of the flow control valve and the right pilot port of the flow control valve with the tank separately from each other. (the closed center directional flow control valve contains 4 center ports: A, B, P, and T. The A and B ports generally provide a path for hydraulic pressure to a tool or other work implement, the P port provides the hydraulic pressure from the main pump, and the T port drains into the tank. As the spool moves within the flow control valve it communicates different ports with one another in order to achieve pressurizing the correct work implements. Part of this communication also includes communicating the tank to the ports not being pressurized for work purposes. Trinkel also shows ports Y and B which also communicate the pilot lines to the tank, these pilot lines are operated separately by two different solenoids, e.g., a and b - See at least pg. 9 and Fig. 10-25) 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the alarm system for constructional machine of Tozawa to provide for the flow control valve, as taught in Trinkel, to allow for a center condition to unload a fixed-volume pump, stop an actuator or allow it to float, and hold a cylinder at mid stroke while installing or removing tooling (At Trinkel pg. 6)	

	Regarding claim 13, Tozawa further teaches:

wherein the controller is configured to (control unit 10 supplies the drive signal for the solenoid valves - See at least Column 6, Lines 8-10) selectively (The operation of the valves is in response to a movement that is selected by operator controls or in response to sensor readings, i.e., the decrease/increase of pressure is selectively decreased/increased - See at least Col. 6, Ln. 1-50) decrease one of the first pressure between the first solenoid proportional valve and the left pilot port of the flow control valve in the first pilot line (with respect to solenoid valve 14 and flow control valve B, as the pressure is decreased according to the drive control signals the pressure in the pilot line between proportional valve 14 and control valve B will decrease - See at least Column 6, Lines 22-50 and Fig. 3) and the second pressure between the second solenoid proportional valve and the right pilot port of the flow control valve in the second pilot line (with respect to solenoid valve 15 and flow control valve B, as the pressure is decreased according to the drive control signals the pressure in the pilot line between proportional valve 14 and control valve B will decrease - See at least Column 6, Lines 22-50 and Fig. 3)[] 

	Tozawa does not explicitly teach, but Trinkel further teaches: 

by selectively communicating the one of the left pilot port of the flow control valve and the right pilot port of the flow control valve with the tank. (the closed center directional flow control valve contains 4 center ports: A, B, P, and T. The A and B ports generally provide a path for hydraulic pressure to a tool or other work implement, the P port provides the hydraulic pressure from the main pump, and the T port drains into the tank. As the spool moves within the flow control valve it communicates different ports with one another in order to achieve pressurizing the correct work implements. Part of this communication also includes communicating the tank to the ports not being pressurized for work purposes. Trinkel also shows ports Y and B which also communicate the pilot lines to the tank - See at least pg. 9 and Fig. 10-25)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the alarm system for constructional machine of Tozawa to provide for the flow control valve, as taught in Trinkel, to allow for a center condition to unload a fixed-volume pump, stop an actuator or allow it to float, and hold a cylinder at mid stroke while installing or removing tooling (At Trinkel pg. 6)	

wherein the controller is configured to control the first solenoid proportional valve to reduce the pressure between the first solenoid proportional valve and the left port of the flow control valve in the first pilot line by communicating the left port of the flow control valve to the tank without supplying pressure oil to the right port of the flow control valve, or to control the second solenoid proportional valve to reduce the pressure between the second solenoid proportional valve and the right port of the flow control valve in the second pilot line by communicating the right port of the flow control valve with the tank without supplying pressure oil to the L port of the flow control valve, upon detecting the object by the object detector. (In the case that the worker is working in AREA 4 or AREA 5 and the operator swings the upper structure rightwardly as described above, the right swing electro-hydraulic proportional valve 15 is 50% turned on, i.e., the controller is reducing pressure without controlling valve 14, to swing the upper structure slowly, whereby, this output value of 50% is regulatable by the external regulation terminal 20, i.e., valve 14 and valve 15 are separately controllable - See at least Col. 6, Ln. 37-43; Examiner further notes that the solenoid valves my release their pressure directly to the tank (see image below) this also reducing pressure between the first solenoid valve and the left port)


    PNG
    media_image4.png
    1247
    967
    media_image4.png
    Greyscale

	Tozawa does not explicitly teach by communicating the left port of the flow control valve to the tank. However, Trinkel discloses a directional control valve and teaches:

[] communicating the left port of the flow control valve to the tank [] (the closed center directional flow control valve contains 4 center ports: A, B, P, and T. The A and B ports generally provide a path for hydraulic pressure to a tool or other work implement, the P port provides the hydraulic pressure from the main pump, and the T port drains into the tank. As the spool moves within the flow control valve it communicates different ports with one another in order to achieve pressurizing the correct work implements. Part of this communication also includes communicating the tank to the ports not being pressurized for work purposes. Trinkel also shows ports Y and B which also communicate the pilot lines to the tank - See at least pg. 9 and Fig. 10-25)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the alarm system for constructional machine of Tozawa to provide for the flow control valve, as taught in Trinkel, to allow for a center condition to unload a fixed-volume pump, stop an actuator or allow it to float, and hold a cylinder at mid stroke while installing or removing tooling (At Trinkel pg. 6)	

	Regarding claim 15, Tozawa does not explicitly teach, but Trinkel further teaches:
wherein the first solenoid proportional valve is provided in the first pilot line between the operation device and the left pilot port of the flow control valve, and the second solenoid proportional valve is provided in the second pilot line between the operation device and the right pilot port of the flow control valve.  (the solenoid proportional valves are provided with pilot lines and pilot ports - See at least Fig. 10-25)

	Regarding claim 16, Tozawa does not explicitly teach, but Trinkel further teaches:

wherein each of the first solenoid proportional valve and the second solenoid proportional valve is a 4-port 3-position valve, and the first solenoid proportional valve is configured to supply a pilot pressure to the left pilot port of the flow control valve when the first solenoid proportional valve is at a neutral position, and the second solenoid proportional valve is configured to supply a pilot pressure to the right pilot port of the flow control valve when the second solenoid proportional valve is at a neutral position. (When the a solenoid of the solenoid-control valve is energized, it sends pilot oil to the right end of the working spool. This shifts the spool to the left. Pump flow at the P port is directed to the A port, and flow from the B port goes to tank through the T port. It is easy to follow flow paths on the complete symbol to see how any manufacturer’s valve functions, even when its construction is different. Energizing the b solenoid shifts the working spool to the right, producing the opposite flow condition and reversing flow to the actuator - See at least Fig. 10-25)

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tozawa in view of Trinkel and Ishikawa, as applied in claim 1, and further in view of Ooki et al. (US 2012/0296574 A1, “Ooki”	

	Regarding Claim 2, Tozawa fails to teach, but Ishikawa discloses an information management system for construction machine and teaches:

wherein the controller controls the first solenoid proportional valve and/or the second solenoid proportional valve depending on a predetermined signal pattern preliminarily stored in an internal memory. (A program for processing functions in the normal control mode is stored in storage unit 14d. CPU 14 performs predetermined arithmetic processing based on the stored programs in storage unit 14d. Command signal output unit 14c outputs the results of the arithmetic operation as a command signal to solenoid valves 63a, 63b, 65a, 65b, and 68 - See at least ¶ [0069])

	In summary, the combination of Tozawa, Trinkel, and Ishikawa discloses an alarm system for constructional machine and teaches control unit 10 is adapted to supply drive signals to proportional valves 18 and 19. The combination does not teach that the controls depend on a predetermined signal pattern preliminarily stored in an internal memory. However, Ooki discloses an information management system for construction machine and teaches normal mode processing functions for solenoid valves being stored in a memory unit.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the combined alarm system for constructional machine of Tozawa, Trinkel, and Ishikawa to provide for the stored programs, as taught in Ooki, to determine a failure diagnosis when drive signal values are different than normal stored values. (Ooki at ¶ [0014])

	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tozawa in view of Trinkel and Ishikawa, as applied in claim 1, and further in view of Onuma et al. (US 2013/0222573 A1, “Onuma”).

	Regarding claim 3, Tozawa further teaches:

an attachment mounted on the upper turning body; (The upper structure U has a bucket moveably supported at the leading end of an arm - See at least Column 4 Lines 61 - 62)

and an orientation detector [], wherein the controller receives a detection signal from the orientation detector. (Machine sensor 116 comprises swing sensor 118, travel direction sensor 120, and swing direction sensor 122- See at least Column Lines 36 - 41; control unit 10 receives input from machine sensor 116 to determine swing angle, travel direction, and swing direction - See at least Fig. 1)

	Tozawa does not explicitly teach that the machine sensor 116 or its components are mounted to the upper turning body attachment. However, Onuma discloses a peripheral monitoring device for working machine and teaches:

an attachment mounted on the upper turning body; (Hydraulic excavator has an articulated type of front working implement including a boom 1a, an arm 1b, and a bucket 1c - See at least ¶ [0036] and Fig. 1)

and an orientation detector provided at the attachment, wherein the controller receives a detection signal from the orientation detector. (Angle detectors 8a, 8b, and 8c on boom 1a, arm 1b, and bucket 1c, respectively - See at least ¶ [0036] and Fig. 1; hazard zone calculating unit 700, i.e. control device, calculates a hazard zone based angles detected by angle detectors 8a, 8b, and 8c. - See at least ¶ [0040] and Fig. 2)

	In summary, the combination of Tozawa, Trinkel, and Ishikawa teaches hazard zones located around the excavator. The hazard zones of Tozawa are static and do not change with respect to excavator attachment extensions. Onuma discloses a peripheral monitoring device for working machine and teaches an angle detector mounted to an attachment to provide a variable hazard zone that considers the extension of the bucket.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the alarm system for constructional machine of Tozawa, Trinkel, and Ishikawa to provide for the orientation detector at an attachment, as taught by Onuma, to calculate the attitude of the excavator by calculating a size of the front working implement (Onuma at ¶ [0065]) to calculate dynamic hazard zones. (Onuma at ¶ [0067])

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egawa et al. (5,957,989) discloses an interference preventing system for construction machine and teaches using a control unit to send signals to pilot pressure operated flow control valves. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the specification appears to not contain “an object detector” but instead uses object detection devices. Appropriate correction is necessary.